DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102, and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102, and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/527459, filed on 17 May 2017.

Examiner’s Comment
The Examiner spoke with Applicant’s Representative in December 2021 about a possible restriction. After further consideration the Examiner has decided not to require a Restriction/Election in this application.

Examiner’s Comment about Priority
Applicant claims priority to two European Patent Applications, EP 14197020.2 filed 9 December 2014 and EP 15171018.3 filed 8 June 2015. 
The subject matter of claims 1-13 is not supported by the earlier application EP 14197020.2 and therefore only gets priority back to the file date of EP 1517108.3 filed 8 June 2015. Specifically, the subject matter of claims 1-13 is not disclosed in the earlier application. For example, the EP 14197020.2 application does not disclose the total iron in the form of Fe2O3 in a range of 0.06-1.7 wt%.
The subject matter of claims 14-18 is not supported by either  the EP 14197020.2 or the EP 1517108.3 applications. Specifically, the subject matter of claims 14-18 is not disclosed in the earlier applications. For example, neither of the priority documents disclose that the total iron in the form of Fe2O3 in a range of 0 to 0.002 wt%. Therefore, the earliest priority date for claims 14-18 is the PCT filing date of 2 December 2015.

Examiner’s Comment about the Claims
Claim 16 recites a range for the colorants other than Fe2O3 and claim 17 recites a range for the colorant’s cobalt and/or chromium oxides. The ranges are in the format “between X and Y”. The Examiner interprets a range in the format “between X and Y” as not including the endpoints. When expressed using inequalities the range would read >X to <Y. For example, the range of claim 16 would read a colorant other than iron is greater than 0.001 to less than 0.075 wt%. 

Drawings
	The original drawings received on 11 November 2019 are accepted by the Examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 November 2019 has been considered by the Examiner.

Claim Objections
Claim 11 is objected to because of the following informalities:  typographical errors.
Claim 11 in line 3 recites the component Zr2O2 and the Examiner believes the component should be ZrO2 and in line 5 recites the component SnO and the Examiner believes that it should be SnO2. See the Applicant’s specification page 11, lines 9-14 and 21-27 which describe the ZrO2 and SnO2 content of the instant invention. As such the Examiner has examined the claim so that the components are ZrO2 and SnO2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(d) or fourth paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 recites that the Al2O3 content is >3 to 6 wt%, however claim 14 from which it depends limits the upper limit of Al2O3 to less than 6 wt% not inclusive of 6.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al., WO 2008/038779 A1 in view of Okahata et al., International Patent Publication WO 2013/146438 A1.
JP 2014-088315 A is a family member of WO 2008/038779 A1. A machine-generated translation of JP 2014-088315 A accompanies this action. In reciting this rejection, the Examiner will cite this translation.
This rejection is over the International Patent Publication because this reference qualifies as prior art under 35 U.S.C. 102(a)(1).  However, for convenience, the paragraph numbers of the English language equivalent US Patent Application Publication No. 2015/0072129 A1 will be cited below.
Cho et al. teaches a glass having the following composition in terms of weight percentages: SiO2 65-75, Al2O3 0-5, B2O3 0-5, Li2O 0-5, Na2O 3-12, K2O 2-15, MgO 0-10, CaO 5-15, BaO 0-4, SrO 0-10, ZnO 0-10, TiO2 0-0.5, ZrO2 0-2.5, CeO2 0-0.5, SO3 0.05-0.3, and Fe2O3 0.05-0.35.  See Abstract and the entire specification, specifically, paragraphs [0017] and [0022]-[0051]. Cho et al. teaches that the glass can be a plate glass. See paragraphs [0059] and [0060]. Cho et al. teach that the glass can be made by a float process. See paragraph [0060]. Cho et al. teaches that the glass is used for the glass in fluorescent lamps and as a glass article for illumination. See paragraphs [0001] & [0002].  Cho et al. teaches Figures 1-3 which show the glass being used to cover the internal parts of the lamp. See Figures 1-3 and [0020], [0055], [0060], [0090], [0093], [0095]. 
Choi et al. fail to teach that the glass has undergone an ion exchange treatment to chemically strengthen the glass.
Okahata et al. teach a glass sheet that undergoes chemically strengthening. See Abstract and the entire specification, specifically, paragraphs [0001] and [0127]-[0130]. Okahata et al. teach that the glass is used for flat panel devices as a cover glass. See paragraph [0002]. Okahata et al. teach that chemically strengthening float glass can cause warpage of the glass sheet. See paragraphs [0001]-[0007]. Okahata et al. teach that the warpage is due to the weatherization of the top surface of the sheet in contrast to the tin side of the glass sheet. See paragraphs [0044]-[0045]. Okahata et al. teach that the glass can be treated with a dealkalization process to decrease the amount of sodium at the air surface of the glass to improve chemical strengthening. See paragraphs [0065]-[0178]. Okahata et al. teach that the dealkalization process to control the warpage of the glass sheet is useful on different glasses such as soda-lime-silicates, aluminosilicates, borate glasses, and borosilicate glasses. See paragraphs [0075] and [0079]-[0083].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a sheet glass of Cho et al. as suggested by Okahata et al. because the resultant glass sheet would have a superior compressive stress after undergoing the dealkalization process to decrease warpage.
Since the composition of the reference is the same as those claimed herein it follows that the glasses of Cho et al. in view of Okahata et al. would inherently possess the properties recited in claims 9 and 110. See MPEP 2112.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990). 

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sasai et al., WO 2013/047806 A1 in view of Okahata et al., International Patent Publication WO 2013/146438 A1.
A machine-generated translation of WO 2013/047806 A1 accompanies this action. In reciting this rejection, the examiner will cite this translation.
This rejection is over the International Patent Publication because this reference qualifies as prior art under 35 U.S.C. 102(a)(1).  However, for convenience, the paragraph numbers of the English language equivalent US Patent Application Publication No. 2015/0072129 A1 will be cited below.
Sasai et al. disclose a glass having the following composition in terms of weight percentages: SiO2 68-75, Al2O3 0-2.5, Na2O 5-20, K2O 0.8-5, MgO 0-12, CaO 0-15, BaO 0-1, SrO 0-1, and Fe2O3 0-0.06.  See Abstract and the entire specification, specifically, paragraphs [0008] and [0015]-[0039]. Sasai et al. disclose that the glass can be a plate glass. See paragraph [0007].  Sasai et al. disclose that the glass is the cover glass for a thin film solar cell. See paragraphs [0003], [0014], and [0052] and Figure 1.  Sasai et al. teach that the glass can be made by a float process. See paragraph [0043].
Sasai et al. fail to teach that the glass has undergone an ion exchange treatment to chemically strengthen the glass.
Okahata et al. teach a glass sheet that undergoes chemically strengthening. See Abstract and the entire specification, specifically, paragraphs [0001] and [0127]-[0130]. Okahata et al. teach that the glass is used for flat panel devices as a cover glass. See paragraph [0002]. Okahata et al. teach that chemically strengthening float glass can cause warpage of the glass sheet. See paragraphs [0001]-[0007]. Okahata et al. teach that the warpage is due to the weatherization of the top surface of the sheet in contrast to the tin side of the glass sheet. See paragraphs [0044]-[0045]. Okahata et al. teach that the glass can be treated with a dealkalization process to decrease the amount of sodium at the air surface of the glass to improve chemical strengthening. See paragraphs [0065]-[0178]. Okahata et al. teach that the dealkalization process to control the warpage of the glass sheet is useful on different glasses such as soda-lime-silicates, aluminosilicates, borate glasses, and borosilicate glasses. See paragraphs [0075] and [0079]-[0083].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a sheet glass of Sasai et al. as suggested by Okahata et al. because the resultant glass sheet would have a superior compressive stress after undergoing the dealkalization process to decrease warpage.
Since the composition of the reference is the same as those claimed herein it follows that the glasses of Sasai et al. in view of Okahata et al. would inherently possess the properties recited in claims 9 and 110. See MPEP 2112.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990). 

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Niida et al., US 2009/0088309 A1 in view of Okahata et al., International Patent Publication WO 2013/146438 A1..
This rejection is over the International Patent Publication because this reference qualifies as prior art under 35 U.S.C. 102(a)(1).  However, for convenience, the paragraph numbers of the English language equivalent US Patent Application Publication No. 2015/0072129 A1 will be cited below.
Niida et al. teach a glass having the following composition in terms of weight percentages: SiO2 60-79, B2O3 0-<13, Al2O3 0-10, Li2O 0-10, Na2O >0-20, K2O 0-15, MgO 0-10, CaO 0-15, BaO 0-15, SrO 0-15, ZnO 0-10, Nb2O5 0-15, Ta2O5 0-20, TiO2 >0.02-10, and Fe2O3 0.00005-0.005.  See Abstract and the entire specification, specifically, paragraphs [0016]-[0031] and [0035]-[0058]. Niida et al. teach that the glass is a cover plate. See paragraphs [0001]-[0004] and [0070]. Niida et al. teach that the glass is suitable for mass production. See paragraph [0088].
Niida et al. fail to teach the method of mass production and that the glass has undergone an ion exchange treatment to chemically strengthen the glass.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the glass substrate of Niida et al. by the float process. The making a flat glass substrate using the float process would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” See MPEP 2143(I)(E).
Okahata et al. teach a glass sheet that undergoes chemically strengthening. See Abstract and the entire specification, specifically, paragraphs [0001] and [0127]-[0130]. Okahata et al. teach that the glass is used for flat panel devices as a cover glass. See paragraph [0002]. Okahata et al. teach that chemically strengthening float glass can cause warpage of the glass sheet. See paragraphs [0001]-[0007]. Okahata et al. teach that the warpage is due to the weatherization of the top surface of the sheet in contrast to the tin side of the glass sheet. See paragraphs [0044]-[0045]. Okahata et al. teach that the glass can be treated with a dealkalization process to decrease the amount of sodium at the air surface of the glass to improve chemical strengthening. See paragraphs [0065]-[0178]. Okahata et al. teach that the dealkalization process to control the warpage of the glass sheet is useful on different glasses such as soda-lime-silicates, aluminosilicates, borate glasses, and borosilicate glasses. See paragraphs [0075] and [0079]-[0083].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a sheet glass of Niida et al. as suggested by Okahata et al. because the resultant glass sheet would have a superior compressive stress after undergoing the dealkalization process to decrease warpage.
Since the composition of the reference is the same as those claimed herein it follows that the glasses of Niida et al. in view of Okahata et al. would inherently possess the properties recited in claims 9 and 110. See MPEP 2112.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,377,660 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the compositional ranges overlap. Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363. The examiner can normally be reached 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
30 July 2022